      Case 2:21-cv-00393-TLN-JDP Document 9 Filed 03/08/21 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7
     Attorneys for Defendant State of California
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                         SACRAMENTO DIVISION

12

13
     SOKCHEATH HIN,                                            No. 2:21-cv-0393 TLN-JDP
14
                                                Plaintiff, STIPULATION AND ORDER FOR
15                                                         THIRTY-DAY EXTENSION FOR
                     v.                                    DEFENDANT STATE OF CALIFORNIA
16                                                         TO RESPOND TO THE COMPLAINT
17   U.S. DEPARTMENT OF JUSTICE
     UNITED STATES MARSHALS SERVICE,                           Action Removed:      March 3, 2021
18   et al.,
19                                          Defendants.
20

21         Under Federal Rules of Civil Procedure 6(b) and Local Rules 143 and 144(a), Plaintiff and

22   Defendant State of California (State), by and through their respective attorneys of record,

23   stipulate to a thirty-day extension for the State to file its response to the complaint. The State’s

24   response is currently due on March 10, 2021 as required under Federal Rule of Civil Procedure

25   81(c)(2)(C). Good cause exists to the grant this stipulated request because the parties are meeting

26   and conferring concerning the State’s perceived deficiencies in the complaint that may obviate the

27   need for a motion under Rule 12(b)(6) and may result in an amended pleading.

28
                                                           1
     Stipulation & Order for 30-Day Extension for State to Respond to Complaint (2:21-cv-0393 TLN-JDP)
      Case 2:21-cv-00393-TLN-JDP Document 9 Filed 03/08/21 Page 2 of 4


 1         When an act must be done within a specified time, the court may, for good cause, extend
 2   the time with or without motion or notice if the court acts, or if a request is made, before the
 3   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A defendant who did not answer before removal
 4   must respond to the complaint within seven days after the notice of removal is filed. Fed. R. Civ.
 5   P. 8(c)(2)(C).
 6         The State was served with the summons and complaint on February 4, 2021. (See Proof of
 7   Service of Summons, ECF No. 1-2 at 4.) Its response to the complaint was due on March 8, 2021,
 8   as required under California law. However, on March 3, 2021, Defendant City of Stockton
 9   removed the action to this Court before the State responded to the complaint. (ECF No. No. 1.)
10   The State’s responsive pleading is now due on March 10.
11         Before this action was removed, counsel for the State was meeting and conferring with
12   Plaintiff’s attorney concerning the State’s perceived deficiencies in the complaint before filing a
13   demurrer. On March 2, the State’s attorney provided opposing counsel with a detailed outline,
14   including authorities, of the perceived deficiencies. Although Plaintiff’s counsel agrees that
15   amendment of the complaint may be warranted, he requires more time to consider the points
16   raised in defense counsel’s meet-and-confer correspondence. Also, the State requires more time
17   to prepare its response to the complaint if the parties are unable to reach agreement over the
18   ///
19   ///
20   ///
21   ///
22   ///
23

24

25

26

27

28
                                                           2
     Stipulation & Order for 30-Day Extension for State to Respond to Complaint (2:21-cv-0393 TLN-JDP)
      Case 2:21-cv-00393-TLN-JDP Document 9 Filed 03/08/21 Page 3 of 4


 1   proper course of action. Thus, good cause exists to grant this stipulated request because it will
 2   give the parties an opportunity to fully meet and confer about the adequacy of the pleading, file
 3   an amended complaint if warranted, and avoid burdening the Court with a dismissal motion.
 4         IT IS SO STIPULATED.
 5

 6   Dated: March 5, 2021                               Respectfully submitted,
 7                                                      XAVIER BECERRA
                                                        Attorney General of California
 8                                                      PETER A. MESHOT
                                                        Supervising Deputy Attorney General
 9

10                                                      /s/ Diana Esquivel
11                                                      DIANA ESQUIVEL
                                                        Deputy Attorney General
12                                                      Attorneys for Defendant State of Cal.
13   Dated: March 5, 2021                               LAW OFFICES OF SHARONA ESLAMBOLY
                                                        HAKIM
14

15                                                      /s/ Narek Postajian (as authorized 3/5/21)
16                                                      SHARONA ESLAMBOLY HAKIM
                                                        NAREK POSTAJIAN
17                                                      Attorneys for Plaintiff Sokcheath Hin
18

19

20

21

22

23

24

25

26

27

28
                                                           3
     Stipulation & Order for 30-Day Extension for State to Respond to Complaint (2:21-cv-0393 TLN-JDP)
      Case 2:21-cv-00393-TLN-JDP Document 9 Filed 03/08/21 Page 4 of 4


 1                                                    ORDER
 2           Good cause appearing and based on the parties’ stipulation, the Defendant State of
 3   California’s request for a thirty-day extension to respond to the complaint is GRANTED.
 4           Defendant State of California shall file its response to the complaint on or before April 9,
 5   2021.
 6           IT IS SO ORDERED.
 7

 8   Dated: March 8, 2021
                                                                  Troy L. Nunley
 9                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
     Stipulation & Order for 30-Day Extension for State to Respond to Complaint (2:21-cv-0393 TLN-JDP)
